OFFICE    OF   THE   ATTORNEY   GENERAL
                           AUSTIN




Austin,Teraa
Dear Sir;




                                             th furtherraf&enoe
                                              Of our '0plxlioR
                                               ,yoamahthe
                                                the faetr


                                  or   the        creationor a
                                    Tarletea         College. Be-




ArtlOle4551 of the RsrlredStaOPtseof Texas and Artlale
s, section49 ur the uQm3titotlonof.Texer.
        You furtherstate that at the tina the deflo-
ltumy wnrrantwas authc&eed tQ be issu8Uby the Oarernor,
there was no pro-er1cltl.q
                         valid law authorizingthe
emotion of this building.
Hon. r_. I!.Thornton, Jr., IGay 2, 1939, Page 2.


        You ask. the opinion of this Department upon
the question as to whether or not the Leglslsture,  under
the foregoing state of facts, now has the authority to
appropriate the sum of $75,000.00 for the purpose of
payingthe deiiclency warrantaloreznentloned.
              Article  3, Section 44 0r the constitution or the
State    of    Teras , provides In part as followar
                  "The Legislature ... ehall not grant
        .... by appropriation or otherrvise,any amount
        of money out of the Treasury of the State, to
        any indlvldual, on a olaim, real or prrtsnded,
        rhea the same shall not have bean provided<or
        by pm-existing law; ...w
        Publlaoltioeaad oftioen are oreatursaor the
&w, and their poreraand dutlerare neoersarllydesinea
aad llmltedby law. X ooatraot antwea   into by a pub110
offioorfm the State, withoutexpress ar implied.  lu+.horlty
00oiumd   upon that Offfaerby law tu meka the partloular
oontraot,glvee rise to ao such leti abllgatloaas would
be anforoedby the oourtnagainst~theStat.,in the
eventthe Legleletura  shouldpennlt the atate to bo ad.
A olalm fmed    upon a oontmot thus made rithoutthe
authorityfrom the State to the oirioarto make it, ia
not a olalm provldeafor by pre-exl~Mng  law, and there-
Soru fall8 within thb oondemmtfon of the Arti    of the
Ooaetltution or the State of Ten8 above rerdrradto.
Port worth CavalryClub ~8, Sheppard(~Suprem~Cuurt),  SS
8. 1. (al) 660,
        Artlole1183of the Penal Code of the State ei Tuna
prmlde8 that any member or a governingboard of aux eduoa-
tloaal lnatftutionwho shall ooatrqotor provldsror the
emotion or a buildingor other improvementnot authorlmd
by spaoifloleglslatlvemaaotmeat,or by tittea dlreotioa
OS the Govsruoraotlng under and ooneieteatwith the authority
of srietinglawa, shallbe imprisonedfn Jail not leas than
ten days nor more thaa six montha.
        Art!$ls2dlSa-1,BB amended, Acts 1933, Forty-third
Legislature,1st CalledSeaaion,page 195, Chapter79, SeO-
tlpn 1, provides:
                        "The Board of Dlreotorsof the A&-
        oultural        and MeohaniaalCollegeOf Texas ie
Iron.E. Y!.Thornton, Jr., May 2, 1939, Page 3.


       hereby authorized to aontract with persons,
       firms, or corporations for the purohase or,
       or the acquisition of, or the erectfon of per-
       manent Improvements on or conveniently looated
       in reference to the campus of said oollege, or
       to the oampuses of any or all of Its branoh
       institutions, and to purohaae, sell, or lease
       land8 and other appurtenances for the construo-
       tion of auoh permanent lmprovemente, provided
       that the State of Texas incurs no indebtedneea
       under the contract."
        Artiole 4351 gives the Governorof the State
Texas authorityto approvethe lssuanoeof 4efioIenoy
rarraataonly at the lnstanoeof personsentrustedby
the Stats with the power or duty of oontraotlag  for sup-
plies, or In any manner pledgingqe credituf the State
for any dafioienoythat may aria& under their -guWnt
ur oontrol. It roimfs   that if the pamon applyingto
the Governorfor a dsfioienoywurrantapprovalhe8 not
been eutruatedby .theStatswith the power of pled&g
the oredit of the state for the partioulardefloleaoy
whIoh is the barrisfor the is#WUMe of the warrant,the
Govamotileoka the pawsr ruder ArLrtiols 4551 to approve
the lammnor OS the defloienoywarrant.
       The offioialsof the eauoatlonallnatltutloa
referrodto being wIthoutauthorityfrcm the State to
pidge th8 oredit or the 8t.m r0r th0 43~0tbi  0i thti
buIldlugreferredto, the aot OS t&a Governorin approv-
w the ieammie of the dafiolenoywarrantis uholly in-
rfraotIv0to give any r~lidityto ruoh unauthorimeaooatraot,
regardleanat the faot that the (SOO,OOOdebt limit impsod
by statuteana by tbo Ooaetitutionwas not Sxoeededby
the   miuur00   0r the ddwi~n0p   mmnt     rmmtd    to.
         we, therefore,answerthat the LegirlatureIa
withoutauthorityto appropriate monay in payment of the
defloienoywarrant issuedby tha Governor,under the
oiroumstenoem  en4 fortha reason8glvsn above.
                                  Youre rely +uly
                             ATTORNXY   0EWRFlA.L
                                               OF TEXAS

                                         R. W. Felrehild '.
RKF:PBP                                        Asaieteht

APPROVEDI
                             .